Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 9, 13, 15, 17, and 19 have been amended. Claims 14, 18, 20, and 22 have been canceled. Claims 23 and 24 have been added as new claims. Claims 1-13, 15-17, 19, 21, 23, and 24 are pending. 

Response to Arguments
Although the prior claim objection is not addressed in the Applicant’s remarks, Examiner notes that the previous claim objection is withdrawn in light of the claim amendments.  
Applicant’s arguments, see pg. 16, filed 07/13/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 07/13/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Under step 2A, prong 2, Applicant argues that their claim is similar to that of Example 42 in the 2019 Patent Subject Matter Eligibility Guide (2019 PEG). Examiner disagrees. Example 42 is directed towards providing a GUI where a health care provider or patient is given remote access to view or update information about a patient’s medical condition using their own local device; whenever the information is updated, it will be first converted into the standardized format and stored in the collection of medical records on one or more of the network-based storage device. The message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates. In Example 42, the additional elements were found to integrate the method of organizing human activity into a practical application, specifically because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is distinguished from the Applicant’s invention where there is no improvement in prior art systems, computers or technology. The additional elements (i.e. a first and second client device, user interface(s), processing system, computer-readable storage medium) are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the virtual tracking identifier amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)). Applicant further argues that conventional shipping addresses generated by digital service provider systems separate from a shipping provider system do not enable the correlation of a physical object being shipped by the shipping provider system separate from the digital service provider system without extraneous human labor. Examiner disagrees. There is prior art on the record that discloses this alleged unconventional correlation. Further, it appears that Applicant is conflating the requirements under 101 (patent eligibility) with the requirements under 102 and 103 (novelty and non-obviousness). Novelty and non-obviousness is not a test nor a consideration under 101. There is no apparent improvement in technology stated in the claims, nor arguments. Lastly, reducing the amount of human labor may improve user experience, but does not improve computers or technology. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant argues that the features of claim 1 when considered in combination with the remaining limitations of claim 1, cannot be asserted as reciting well-understood, routine, or conventional activity. Applicant provides reasoning that the features resolve conventional challenges of tracking shipment of physical items of a digital service provider system that is separate from a shipping provider system, such as the need to manually input tracking numbers into a digital service provider system's interface after providing a physical item for shipment with a shipping provider system that is a separate entity from the digital service provider system. Examiner disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the client device and user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The virtual tracking identifier amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network, electronic recordkeeping, recording a customer’s order, etc. (MPEP 2106.05(d)(II)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 
Examiner maintains the 101 rejection. 

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-17, 19, 21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-8, 21, 23 and 24 recite a method (i.e. process), and claims 9-13, 15-17, and 19 recite a system (i.e. machine). Therefore claims 1-13, 15-17, 19, 21, 23, and 24 fall within one of the four statutory categories of invention.
Independent claims 1 and 9 recite the limitations of  receiving, by the digital service provider system, a selection to initiate a generation of a shipping address via the digital service provider system for a physical item made available via a digital service of the digital service provider system to be shipped by the shipping provider system that is the different system from the digital service provider system; responsive to receiving the selection, generating by the digital service provider system, based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the shipping address of the physical item for display, the shipping address including a physical address describing where the physical item is to be shipped; receiving, by the digital service provider system without intervention, tracking data generated by the shipping provider system, the tracking data received based on a correlation of a shipping tracking identifier used by the shipping provider system as part of the shipping address generated by the digital service provider system; and providing, by the digital service provider system, the tracking data generated by the shipping provider system for display, the tracking data indicating a shipping status of the physical item by the shipping provider system. The limitations are directed to tracking physical items in a shipment, and corresponds to mental processes (observation, evaluation, judgment, opinion), i.e. displaying the shipping address, tracking data generated, supplying the shipping status of the items, etc. The limitations also correspond to certain methods of organizing human activity (commercial interactions, business relations). Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a first client device, a user interface, a virtual tracking identifier, a second client device and user interface of the second client device, processing system (claim 9), computer-readable storage medium having instructions stored thereon (claim 9) . The computer components (client devices, user interfaces, processing system, computer-readable storage medium) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the virtual tracking identifier amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the client devices and user interfaces amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The virtual tracking identifier amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network, electronic recordkeeping, recording a customer’s order, etc. (MPEP 2106.05(d)(II)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-8, 10-13, 15, 16, and 23 recite additional limitations and elements that are further directed to the abstract idea. Therefore, dependent claims 2-8, 10-13, 15, 16, and 23 are also rejected under 35 U.S.C. 101.
Independent claim 17 recites the limitations of detecting [a virtual tracking number] included as part of a shipping address; identifying the digital service provider system, the digital service provider system being the different system from the shipping provider system; identifying a shipping tracking number used by the shipping provider system to track shipping status of a physical item made available via a digital service of the digital service provider system to a physical address included as part of the shipping address; and forming a communication for receipt by the digital service provider system identified that is the different system from the shipping provider system, the communication indicating tracking data indicating the shipping status of the physical item by the shipping provider system, the tracking data based on a correlation of the shipping tracking number used by the shipping provider system. The limitations are directed to tracking physical items in a shipment, and corresponds to mental processes (observation, evaluation, judgment, opinion), i.e. identifying a shipping tracking number used by the shipping provider system, identifying the digital service provider system, etc. The limitations also correspond to certain methods of organizing human activity (commercial interactions, business relations). Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a virtual tracking identifier identification module, a service provider system identification module, tracking number determination module, output module (all modules implemented by hardware), and virtual tracking identifier. The computer components (various modules) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the virtual tracking identifier amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the client device and user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The virtual tracking identifier amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network, electronic recordkeeping, recording a customer’s order, etc. (MPEP 2106.05(d)(II)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 21 recites the limitation that the virtual tracking identifier includes embedded code that identifies the digital service provider system. The limitation is further directed and further limits the abstract idea (stating the identifier is embedded and identifies the digital service provider system). The claim also recites the additional element that the virtual tracking identifier includes embedded code. The virtual tracking identifier including embedded code that identifies the provider amounts to insignificant extra-solution activity such as mere data gathering (MPEP 2106.05(g)). Further, the virtual tracking identifier including embedded code amounts to well-understood, routine, and conventional activity such as receiving or transmitting data over a network, electronic recordkeeping, recording a customer’s order, etc. (MPEP 2106.05(d)(II)). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor is there anything in the claim that adds significantly more (i.e. an inventive concept) to the abstract idea when viewed as an ordered combination. The claim is directed to an abstract idea, and is not patent eligible.
Dependent claim 24 recites the limitation that the physical item is made available to a second client device via the digital service of the digital service provider system. The claim recites the additional elements of a second client device, and amounts to “apply it” or merely implement the abstract idea via a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 12, 13, 15, 16, 21, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0371183) in view of Kentris (2021/0150616) further in view of Drey (2018/0107978).

Claim 1: Anderson discloses: A method implemented by a digital service provider system that is a different system from a shipping provider system, the method comprising: (Anderson ¶0035 distinguishes the consignors (entities who ship the item(s)) from the shipping system (carrier system))
the shipping address including a physical address describing where the physical item is to be shipped and a virtual tracking identifier that is included as an integral part of the physical address and that identifies the digital service provider system and the physical item of the digital service provider system; (Anderson ¶0038 disclosing the physical address and virtual address that corresponds to the physical address; the virtual address is an integral part of the physical address and may be used in the place of the physical address being printed on the exterior of the label, etc., the virtual address corresponds to the physical address; the virtual identifier (virtual address) identifies the consignor (digital service provider system) that generates the address; further ¶0053 discloses the virtual address being linked to the outbound item identifier/shipment identifier and identifies the consigner (digital service provider) and tracks the item)
receiving, by the digital service provider system without intervention by the first client device, tracking data generated by the shipping provider system, the tracking data received based on a correlation of a shipping tracking identifier used by the shipping provider system with the virtual tracking identifier included as part of the shipping address generated by the digital service provider system; (Anderson ¶0052 disclosing the carrier system (shipping provider system) generating shipment identifiers, etc. which tracks the item as it moves through the carrier’s transportation network; ¶0053 discloses the virtual address being linked (correlated) to the outbound item identifier/shipment identifier and identifies the consigner (digital service provider) and tracks the item; ¶0055 disclosing the outbound item identifier/shipment identifier as well as the physical and virtual address can be affixed to items using a  label or RFID tag with the identifiers stored thereon)
and providing, by the digital service provider system, the tracking data generated by the shipping provider system for display via a user interface of a second client device, the tracking data indicating a shipping status of the physical item by the shipping provider system. (Anderson ¶0057 disclosing each time the outbound item identifier/shipment identifier is scanned or read, the information (e.g. location) is transmitted to the carrier system (second device; see also ¶0016 and Fig. 1 disclosing the carrier system being mobile stations/devices having interfaces (¶0018); further the ¶0070 disclosing the carrier system generating messages to the customer (consignee) with information such as when the item/shipment has been routed for exception processing, expected delivery date/time (status); also a second device with interface (Fig. 1, 110; ¶0030))

Anderson in view of Kentris discloses:
receiving, by the digital service provider system, a selection from a first client device to initiate a generation of a shipping address via the digital service provider system for a physical item made available via a digital service of the digital service provider system to be shipped by the shipping provider system that is the different system from the digital service provider system; 
Anderson discloses receiving, by the digital service provider system, an input from a first client device to initiate a generation of a shipping address via the digital service provider system for a physical item to be shipped by the shipping provider system that is the different system from the digital service provider system, and the customer requesting the use of a virtual address which is generated by the shipper (Anderson ¶0035 disclosing the customer (may be a consignor [or consignee]) provides one or more physical addresses to the carrier system; the consignor computing devices function similar to that of the carrier system (¶0031) including user interfaces that includes a display device and user input interface; ¶0038 discloses also that in addition to the physical address, the customer via the computing device may also input a virtual address (e.g. Brown8675309); ¶0033 discloses the customer may be a consignor such as a company or entity; this is submitted to the carrier system (¶0035) and stored by the carrier system (¶0038) thus it is distinct). Anderson does not explicitly disclose receiving a selection from a first client device initiating the generation of a shipping address by the digital service provider system, and that the physical item is made available via a digital service of the digital service provider system. Kentris discloses this limitation: (Kentris ¶0252 disclosing Buyer B being presented with the option of purchasing the item from Buyer A (who is returning the item) in the merchant’s online store (item made available by digital service provider) buyer B purchases the product (selection) and selected a customer-to-customer return option (selection); ¶0255 further discloses the screen presenting an option to print the shipping label in the other customer’s case (buyer A) (selection); ¶0256 disclosing the shipping label is provided to buyer A by the e-commerce platform and masks or hides the identity of buyer B by hashing or encoding the address of buyer B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include that the physical item is made available via a digital service of the digital service provider system as taught by Kentris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Anderson in view of Kentris further in view of Drey discloses:

responsive to receiving the selection from the first client device, generating, by the digital service provider system, based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the shipping address of the physical item for display via a user interface of the first client device, 
Anderson in view of Kentris, discloses receiving the selection from the first client device, generating, by the digital service provider system, based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, (Kentris ¶0252 disclosing Buyer B being presented with the option of purchasing the item from Buyer A (who is returning the item) in the merchant’s online store (item made available by digital service provider) buyer B purchases the product (selection) and selected a customer-to-customer return option (selection); ¶0255 further discloses the screen presenting an option to print the shipping label in the other customer’s case (buyer A) (selection); ¶0256 disclosing the shipping label is provided to buyer A by the e-commerce platform and masks or hides the identity of buyer B by hashing or encoding the address of buyer B); see also Fig. 19 disclosing the item identifier associated with the item). Although Anderson discloses in Fig. 19 for display via user interface of the first client, the option to print the shipping label generated by the digital service provider system (that includes the address as cited above), Anderson does not explicitly disclose, the shipping address of the physical item is being displayed via a user interface of the first client device. Drey discloses this limitation: (Drey ¶0065 disclosing allowing the user to print the shipping label or transmit the shipping label to another device, i.e. laptop or desktop computer via instant message,  SMS, e-mail, so that the user can print the generated shipping label; ¶0064 further discloses the label being stored on the mobile device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson in view of Kentris to include responsive to receiving the selection from the first client device, generating, by the digital service provider system, based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the shipping address of the physical item for display via a user interface of the first client device as taught by Drey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Note: For further clarity, Examiner notes that both the consignor (company that is shipping the item) and the consignee (customer/individual receiving the item) are customers of the system. The carrier is also separate from the consignor and consignee. The three entities are also different. (see Anderson ¶0033 and Fig. 1)

Claim 9 is directed to a system. Claim 9 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a method. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 9 recites: 
processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (Anderson ¶0013 disclosing methods, apparatus, systems, and computer program products; disclosing computer program instructions which to execute on the computer)

Claim 4: The method as described in claim 1, wherein the virtual tracking identifier is included as a line within the shipping address and does not function to identify the physical address, to which, the physical item is to be shipped. (Anderson ¶0038 disclosing the virtual address may be used as the destination address for those who don’t want the physical address printed on the exterior of the items (meaning it doesn’t function to identify the physical address in that context))

Claim 5: The method as described in claim 1, wherein the virtual tracking identifier is configured to identify the digital service provider system that is to receive the shipping tracking identifier that is used by the shipping provider system to track shipping of the physical item. (Anderson ¶0033 disclosing the customer (consignor or consignee) registering for pickup or delivery with a portal of a carrier such as UPS; the registration including the address associated with the customer (consignor/consignee)(¶0035); ¶0063 discloses the customer (consignor) being provided with the shipment identifier; ¶0070 disclosing the carrier system generating messages to the customer (consignor or consignee) with shipping information)


Claim 6: The method as described in claim 5, wherein the tracking data is received by the first client device from the shipping provider system. (Anderson ¶0069 disclosing customers (e.g. operating a consignee or consignor computing device indicates the type of messages they want to see; for example, customer may want to receive messages when the shipment data when for items to be delivered with expected dates and times; when they are routed for processing, etc.; ¶0070 disclosing the carrier system generating messages to the customer/consignor with information such as when the item/shipment has been routed for exception processing, expected delivery date/time (status))


Claim 7: The method as described in claim 5, further comprising providing, by the digital service provider system, the tracking data generated by the shipping provider system for display via the user interface of the first client device, the tracking data indicating the shipping status of the physical item by the shipping provider system. (Anderson ¶0069 disclosing customers (e.g. operating a consignee or consignor computing device indicates the type of messages they want to see; for example, customer may want to receive messages when the shipment data when for items to be delivered with expected dates and times; when they are routed for processing, etc.; ¶0070 disclosing the carrier system generating messages to the customer/consignor with information such as when the item/shipment has been routed for exception processing, expected delivery date/time (status))

Claim 8: The method as described in claim 5, 
Anderson discloses a service provider system for shipping items, but does not explicitly disclose that the service provider system is configured to output digital content that supports user interaction to initiate a purchase of the physical item. Kentris does:
wherein the digital service provider system is configured to output digital content that supports user interaction to initiate a purchase of the physical item. (Kentris Fig.17 disclosing the e-commerce platform presenting digital content with the option of the user selecting to purchase the item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include that the digital service provider system is configured to output digital content that supports user interaction to initiate a purchase of the physical item as taught by Kentris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 10: The digital service provider system as described in claim 9, the operations further comprising outputting the tracking data for display in the user interface of the first client device. (Anderson ¶0069 disclosing customers (e.g. operating a consignee or consignor computing device indicates the type of messages they want to see; for example, customer may want to receive messages when the shipment data when for items to be delivered with expected dates and times; when they are routed for processing, etc.; ¶0070 disclosing the carrier system generating messages to the customer/consignor with information such as when the item/shipment has been routed for exception processing, expected delivery date/time (status); see also Fig. 1 and ¶0031 disclosing the consignor computing devices with interface(s))

Claim 12: The digital service provider system as described in claim 9, 
Anderson discloses a service provider system for shipping items, but does not explicitly disclose outputting digital content for display in a user interface, the digital content including an option to purchase the physical item. Kentris discloses this limitation:
the operations further comprising outputting digital content for display in a user interface, the digital content including an option to purchase the physical item. (Kentris Fig.17 disclosing the e-commerce platform presenting digital content with the option of the user selecting to purchase the item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include outputting digital content for display in a user interface, the digital content including an option to purchase the physical item as taught by Kentris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13: The digital service provider system as described in claim 9, wherein the selection is of an option to generate a physical label including the shipping address. (Anderson ¶0054 disclosing the digital representation of an outbound label for use by the shipper that includes the ship from address and/or virtual address; ¶0038 disclosing the address being used for labels to be placed on exterior of the labels for those who do not want to provide their physical address)


Claim 15: The digital service provider system as described in claim 9, wherein the virtual tracking identifier is configured to identify the digital service provider system from a plurality of digital service provider systems, the plurality of digital service provider systems being different systems from the shipping provider system. (Anderson ¶0035 disclosing the customer (may be a consignor or consignee) provides one or more physical addresses to the carrier system; the consignor computing devices function similar to that of the carrier system (¶0031) including user interfaces that includes a display device and user input interface; ¶0038 discloses also that in addition to the physical address, the customer via the computing device may also input a virtual address (e.g. Brown8675309); ¶0033 discloses the customer may be a consignor such as a company or entity; the virtual address is associated with the customer (consignor/consignee) profile and is stored in the carrier system, and therefore distinguishes the digital service provider (entity, company) from others; also ¶0039 disclosing the virtual address and customer identifier being used to uniquely identify a given address associated with the customer)


Claim 16: The digital service provider system as described in claim 9, wherein the virtual tracking identifier is included as a line within the shipping address and does not function to identify the physical address, to which, the physical item is to be shipped. (Anderson ¶0038 disclosing the virtual address may be used as the destination address for those who don’t want the physical address printed on the exterior of the items (meaning it doesn’t function to identify the physical address in that context))

Claim 21: The method of claim 1, wherein the virtual tracking identifier includes embedded code that identifies the digital service provider system. (Anderson ¶0038 giving the example of the virtual address being BigBrown8675309 or 1XR457 (both embedded code) assigned to the customer/consignor or consignee; ¶0033 discloses the customer may be a consignor such as a company or entity; the virtual address is associated with the customer (consignor/consignee) profile and is stored in the carrier system, and therefore distinguishes the digital service provider (entity, company) from others; also ¶0039 disclosing the virtual address and customer identifier being used to uniquely identify a given address associated with the customer; ¶0055 further discloses that the virtual address may be represented as barcodes, Aztec codes, data matrices, quick response codes, etc.)

Claim 24: The method of claim 1, 
Anderson discloses a second client device, but does not explicitly disclose that the physical item is made available to a second client device via the digital service of the digital service provider system. Kentris discloses this limitation:
wherein the physical item is made available to a second client device via the digital service of the digital service provider system. (Kentris ¶0007 and ¶0319 disclosing the first customer who has purchased the item and wants to return the item; the item is now made available to a second customer via their user interface (see ¶0007 and ¶0012) for purchase, all via the e-commerce platform)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include that the physical item is made available to a second client device via the digital service of the digital service provider system as taught by Kentris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0371183) in view of Rozenblatt (2013/0262334).


Claim 17: Anderson discloses: A shipping provider system that is a different system from a digital service provider system, the shipping provider system comprising: (Anderson ¶0035 distinguishes the consignors (entities who ship the item(s)) from the shipping system (carrier system))
a virtual tracking number identification module implemented at least partially by hardware to detect a virtual tracking number included as part of a shipping address; (Anderson ¶0038 disclosing upon ingestion of the package into the carrier’s transportation and logistics network, the carrier can read (with the aid of a device) the virtual address on the item, which may be printed on the label instead of the physical address)
a service provider system identification module implemented at least partially by the hardware to identify the digital service provider system based on the virtual tracking number, the digital service provider system being the different system from the shipping provider system; (Anderson ¶0035 disclosing the customer (may be a consignor or consignee) provides one or more physical addresses to the carrier system; the consignor computing devices function similar to that of the carrier system (¶0031) including user interfaces that includes a display device and user input interface; ¶0038 discloses also that in addition to the physical address, the customer via the computing device may also input a virtual address (e.g. Brown8675309); ¶0033 discloses the customer may be a consignor such as a company or entity; the virtual address is associated with the customer (consignor/consignee) profile and is stored in the carrier system, and therefore distinguishes the digital service provider (entity, company) from others; ¶0035 distinguishes the consignors (entity) from the shipping system (carrier system))
and an output module implemented at least partially by the hardware to form a communication for receipt by the digital service provider system identified that is the different system from the shipping provider system, the communication indicating tracking data indicating the shipping status of the physical item by the shipping provider system, the tracking data based on a correlation of the shipping tracking number used by the shipping provider system with the virtual tracking number included as part of the shipping address. (Anderson ¶0069 disclosing customers (e.g. operating a consignee or consignor computing device indicates the type of messages they want to see; for example, customer may want to receive messages when the shipment data when for items to be delivered with expected dates and times; when they are routed for processing, etc.; ¶0070 disclosing the carrier system generating messages to the customer/consignor with information such as when the item/shipment has been routed for exception processing, expected delivery date/time (status); see also Fig. 1 and ¶0031 disclosing the consignor computing devices with interface(s); Anderson ¶0052 disclosing the carrier system (shipping provider system) generating shipment identifiers, etc. which tracks the item as it moves through the carrier’s transportation network; ¶0053 discloses the virtual address being linked (correlated) to the outbound item identifier/shipment identifier and identifies the consigner (digital service provider) and tracks the item)

Anderson in view of Rozenblatt discloses:
a tracking number determination module implemented at least partially by the hardware to identify a shipping tracking number used by the shipping provider system to track shipping status of a physical item made available via a digital service of the digital service provider system to a physical address included as part of the shipping address; 
Anderson discloses identifying a shipping tracking number used by the shipping provider system to track shipping status of a physical item to a physical address included as part of the shipping address (Anderson ¶0057 disclosing the carrier system may collect tracking information and store the tracking information is association with the shipment data; ¶0052 disclosing generating a shipping identifier (shipping tracking number) used by the carrier to identify and track the item as it moves through at least a portion of the carrier’s transportation network, the tracking number is generated is in association with the shipment data (virtual address/virtual tracking number) and is therefore is a part of the address (¶0053)). Anderson does not explicitly disclose that the physical item is made available via a digital service of the digital service provider system. Rozenblatt discloses this limitation: (Rozenblatt ¶0042 disclosing a shipping transaction including the purchase of a product from an electronic commerce retailer (item made available via a digital service (ecommerce/purchase/shopping) of the digital service provider system, the electronic commerce retailer is the sender (¶0023)); the sender transfers the IDL and user identifier to a carrier as a part of the shipping address (generating shipping address); the carrier is also different and may be a delivery service provider (e.g. FedEx, UPS, etc.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include that the physical item is made available via a digital service of the digital service provider system as taught by Rozenblatt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19: The shipping provider system as described in claim 17,
 wherein the virtual tracking number is configured to identify, based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the digital service provider system from a plurality of digital service provider systems. 
Anderson discloses identifying the digital service provider system from a plurality of digital service provider systems (Anderson ¶0035 disclosing the customer (may be a consignor or consignee) provides one or more physical addresses to the carrier system; the consignor computing devices function similar to that of the carrier system (¶0031) including user interfaces that includes a display device and user input interface; ¶0038 discloses also that in addition to the physical address, the customer via the computing device may also input a virtual address (e.g. Brown8675309); ¶0033 discloses the customer may be a consignor such as a company or entity; the virtual address is associated with the customer (consignor/consignee) profile and is stored in the carrier system, and therefore distinguishes the digital service provider (entity, company) from others; also ¶0039 disclosing the virtual address and customer identifier being used to uniquely identify a given address associated with the customer). Anderson does not explicitly disclose identifying based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the digital service provider system from a plurality of digital service provider systems. Rozenblatt discloses this limitation: (Rozenblatt ¶0042 disclosing a shipping transaction including the purchase of a product from an electronic commerce retailer (item made available via a digital service of the digital service provider system, the electronic commerce retailer is the sender (¶0023)); the sender transfers the IDL and user identifier to a carrier as a part of the shipping address (generating shipping address); the carrier is also different and may be a delivery service provider (e.g. FedEx, UPS, etc.); ¶0035 discloses the release of the package is based on the association with the user identifier; ¶0043 also discloses package information, i.e. tracking number). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson to include identifying based at least in part on identifier data associated with the physical item made available via the digital service of the digital service provider system, the digital service provider system from a plurality of digital service provider systems as taught by Rozenblatt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0371183) in view of Kentris (2021/0150616) further in view of Drey (2018/0107978) further in view of Gillen (2015/0088781).

Claim 2: The method as described in claim 1, 
Anderson discloses that the physical address includes a name, street address, and zip code and the virtual tracking identifier is configured using alphanumeric characters (Anderson ¶0035 disclosing the physical address associated with the customer that includes the name, street address, and postal code); ¶0038 disclosing generating virtual address (virtual tracking identifier (i.e. 1XR457)), however Anderson does not explicitly disclose that the virtual tracking identifier is disposed along with the physical address. Gillen does:
wherein the physical address includes a name, street address, and zip code and the virtual tracking identifier is configured using alphanumeric characters disposed along with the physical address. (Gillen Fig. 8A and ¶0085 disclosing an alphanumeric tracking identifier disposed with a physical address on the label)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Kentris further in view of Drey to include that the physical address includes a name, street address, and zip code and the virtual tracking identifier is configured using alphanumeric characters disposed along with the physical address as taught by Gillen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anderson in view of Kentris further in view of Drey in order to ship an item without a customer having to obtain new shipping label (see ¶0008 of Gillen).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0371183) in view of Kentris (2021/0150616) further in view of Drey (2018/0107978) further in view of Neal (2012/0130916).

Claim 3: The method as described in claim 1, 
While Anderson discloses the option to generate the virtual address, and discloses that the carrier generates the shipping label, Anderson does not explicitly disclose generating, by the digital service provider system, a label for shipping the physical item that includes the shipping address. Neal discloses this limitation:
further comprising generating, by the digital service provider system, a label for shipping the physical item that includes the shipping address. (Neal Fig. 4A, 404 and 406 disclosing the merchant sender processing the order and affixing the label to the parcel, the label may include a virtual address; ¶0060 disclosing the sender choosing to print the label to affix to the parcel, the sender is the merchant (¶0068))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Kentris further in view of Drey to include that the option is configured to generate a label for shipping the physical item that includes the shipping address as taught by Neal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2015/0371183) in view of Kentris (2021/0150616) further in view of Drey (2018/0107978) further in view of Wan (2018/0322563).

Claim 11: The digital service provider system as described in claim 9, 
Anderson discloses generating identifier data of the digital services provider, but does not explicitly disclose that the identifier data of the digital service provider system associated with the physical item is an order number of the physical item of the digital service provider system. Wan discloses this limitation:
wherein the identifier data of the digital service provider system associated with the physical item is an order number of the physical item of the digital service provider system. (Wan ¶0061 disclosing the logistics company generating a tracking number and associating the tracking number with an order identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Kentris further in view of Drey to include that the identifier data of the digital service provider system associated with the physical item is an order number of the physical item of the digital service provider system as taught by Wan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23: The method of claim 1, 
Anderson discloses identifier data, but does not explicitly disclose that the identifier data includes at least one of an order number or a product number associated with the physical item. Wan discloses this limitation:
wherein the identifier data includes at least one of an order number or a product number associated with the physical item. (Wan ¶0061 disclosing the logistics company generating a tracking number and associating the tracking number with an order identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Kentris further in view of Drey to include that the identifier data of the digital service provider system associated with the physical item is an order number of the physical item of the digital service provider system as taught by Wan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628